Citation Nr: 1427540	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 26, 1960 to April 15, 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for an anxiety disorder has been recharacterized as service connection for an acquired psychiatric disability, to include anxiety disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran wrote in an August 2009 statement that he felt inferior and degraded during his military service when he was taken away from his company for not meeting standards.  He had had anxiety since his military service and had a problem with any type of authority, which had made workplaces difficult for him to handle.  VA treatment records show that the Veteran was diagnosed with anxiety in December 2008.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Here there was a diagnosed disability within a month of when the claim was filed and an in-service event.  For the purposes of determining whether an examination is necessary, the Board therefore finds that the Veteran's contentions are credible evidence that a current disability may be associated with an in-service event.  Therefore, the Board finds that the evidence of record triggers the necessity of an examination in order to decide the claim of service connection for an acquired psychiatric disability, to include anxiety disorder.  See 38 C.F.R. § 3.159(c) (2013).

VA treatment records to March 2009 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from March 2009 to the present while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for an acquired psychiatric disability, to include anxiety disorder.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his acquired psychiatric disability, including its relationship to his service and its onset.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from March 2009 to the present.

4.  After completion of the above development, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any diagnosed acquired psychiatric disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability is related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and give a reasonable opportunity to respond.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



